Citation Nr: 9927255	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is a veteran for purposes of 
entitlement to service connection for a respiratory disease, 
diagnosed as chronic asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The appellant served on initial active duty for training from 
January 1979 to April 1979, and served in the Wisconsin Army 
National Guard (WARNG) from approximately January 1979 to 
September 1987.  

This matter arises from a December 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought.  The 
appellant filed a timely appeal and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.  By a 
Remand of November 1996, the Board referred the case back to 
the RO for additional development.  The requested development 
having been completed, the case has again been brought before 
the Board for additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The appellant's service consists of active duty for 
training with the Wisconsin Army National Guard.

3.  The appellant is currently diagnosed with chronic asthma.  

4.  The evidence presented fails to demonstrate that 
preexisting chronic asthma, or any other respiratory disease 
increased in severity or chronicity, worsened during, or is 
otherwise related to any incident of National Guard service.  

5.  The evidence presented fails to demonstrate that the 
appellant is a "veteran" for purposes of entitlement to 
service connection.  

CONCLUSION OF LAW

The appellant's status as a veteran has not been established, 
and a respiratory disorder, diagnosed as chronic asthma, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1131 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim for service connection for a 
respiratory disease, diagnosed as chronic asthma.  His only 
military service consists of a four-month period of initial 
active duty training and periods of active duty for training 
with the Wisconsin Army National Guard.  Before the issue of 
whether his claim is well grounded can be addressed, however, 
his status as a "veteran" must first be determined.  See 
Cosme-Garcia v. West, No. 96-1280 (U.S. Vet. App., April 20, 
1998) (single judge decision) (not cited for authority 
herein).  Under the applicable law, a "veteran" is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1 (1998).  In addition, the term 
"active duty" means, in pertinent part, full-time duty in 
the Armed Forces, other than active duty for training.  
38 U.S.C.A. § 101(21) (West 1991); 38 C.F.R. § 3.6(c) (1998).  
The term "active duty for training" (ADT) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components for training purposes.  See 38 U.S.C.A. § 101(22) 
(West 1991); 38 C.F.R. § 3.6(d) (1998).  

Further, for the issue of the well-groundedness of the 
appellant's claim to be considered by the Board, the 
appellant may attain "veteran" status by showing that he 
had incurred an injury or disease during his period of ADT.  
See 38 U.S.C.A. § 104(24) (West 1991); Paulson v. Brown, 7 
Vet. App. 466, 469 (1995).  The United States Court of 
Appeals for Veteran's Claims (Court) explained in Cosme-
Garcia v. West, supra, (again not cited for authority) that 
without predicate veteran status proven by a preponderance of 
the evidence, there is no cognizable claim for VA benefits.  
The Court held that under 38 U.S.C.A. § 102(24), if an 
application for VA benefits relates to a period of ADT, the 
disability for which service connection is sought must have 
manifested itself during that period from which a disease or 
injury incurred or aggravated during that period.  

As noted, the appellant has been diagnosed with chronic 
asthma, which by the appellant's concession and by a line-of-
duty determination was found to have preexisted his ADT.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1998).  The "presumption of aggravation" applies only when 
preservice disability increases in severity during active 
service.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
However, the presumption of aggravation does not apply to a 
claimant who only had active duty for training (ADT), and who 
is not otherwise a veteran (for example, by having a service-
connected disability).  See Paulson, 7 Vet. App. at 471.  

The record shows that while serving on ADT at Fort McCoy, 
Wisconsin, in June 1987, the appellant experienced a severe 
asthma attack, and had to be sent by ambulance to a local 
hospital.  The medical treatment records of June 1987 show 
that the veteran's asthma was triggered at that time by 
exposure to cold and damp weather conditions.  A line of duty 
(LOD) investigation was conducted shortly after this 
incident.  The investigation report included a statement 
dated in August 1987 that the appellant was apparently not 
aware that he had asthma until his family physician had 
diagnosed the disorder in March 1985.  A preliminary LOD 
determination was issued in September 1987, stating in 
substance, that based on the investigation of the matter 
conducted by an Army National Guard (ARNG) Warrant Officer, 
the appellant's asthma was not incurred in the line of duty.  
A final LOD determination was issued in November 1997, which 
found that the appellant's asthma had existed prior to his 
ADT, was not incurred in the line of duty, and that no 
aggravation of the preexisting condition had occurred.  

The appellant has claimed, in substance, that his asthma was 
relatively mild prior to the June 1987 ADT.  He has contended 
that afterwards, his overall physical condition was so 
debilitated, due to his asthma disorder, that he was unable 
to obtain or retain gainful employment and spent a great deal 
of time obtaining medical treatment for his asthma on an 
inpatient basis.  In support of his claim, the appellant 
submitted contemporaneous clinical treatment records dating 
from October 1984 through November 1998.  

These records show that in November 1986, the appellant was 
hospitalized for an exacerbation of his asthma, and the 
hospital treatment note shows that he had a history of severe 
asthma.  The Board would observe that this incident occurred 
well before the June 1987 ADT period which the appellant 
alleges permanently aggravated his asthma disorder.  In 
addition, the records disclose that the appellant was also 
seen on an inpatient basis for treatment for his chronic 
asthma in December 1986, March 1987, April 1987, and again in 
May 1987.  These hospitalizations all occurred prior to the 
June 1987 ADT at Fort McCoy.  Subsequent treatment records 
show that the appellant continued to experience problems with 
his asthma, and continued to receive inpatient treatment on 
numerous occasions.  A treatment record dated in August 1990 
indicates that the appellant reported what was characterized 
as "high tobacco consumption" until he quit smoking in 
1987.  A treatment note dated in June 1992 indicates that the 
appellant was enrolled in smoking cessation classes.  None of 
these treatment records contain any medical opinion that the 
appellant's chronic asthma was incurred in or aggravated by 
his ADT.  

The appellant appeared at a personal hearing before a Hearing 
Officer at the RO in May 1994, in which he testified that he 
had not experienced any problems with asthma prior to being 
diagnosed with this disease in March 1985.  The appellant 
indicated that in 1985, he had contacted his National Guard 
unit to advise the unit administrator that he would be unable 
to report for the scheduled drill one weekend because he was 
receiving medical treatment for his asthma at that time.  The 
appellant appears to have testified that he served on ADT or 
had participated in a National Guard drill weekend in May 
1987, and that weather conditions were somehow both dry and 
dusty and damp and cold at the same time, which allegedly 
triggered a severe asthma attack.  He indicated that the 
asthma attack he experienced while on ADT in June 1987 was 
the most severe to date, and that his asthma, which had been 
mild previously, had been severe ever since.  The appellant 
was specifically asked if there were any episodes of asthma 
attacks between the onset of the disorder in March 1985 and 
the 1987 training episode, and he responded in the negative.  

Pursuant to the directives contained in a November 1996 
Remand by the Board, the appellant was afforded a VA rating 
examination in December 1996.  At that time, he reported that 
he had served in the Army from 1979 to 1987 and that he was 
given a medical discharge from the Army due to the increasing 
severity of his asthma.  He stated that his asthma had been 
exacerbated by a June 1987 training incident and that it had 
been very severe ever since.  The examiner noted that he did 
present severe symptoms of asthma, and required the use of 
oxygen and other medication.  In addition, he noted that the 
appellant reported that he had not been exposed to noxious 
irritant substances while working in supply, and that he did 
not smoke.  The examiner concluded with a diagnosis of 
"Chronic asthma which has caused disability, unemployment 
with onset while serving with Army (sic) by history."  

In October 1997, the rating examiner submitted an addendum to 
the December 1996 examination report.  In the addendum, the 
examiner stated that upon his review of the December 1996 
examination report, the appellant had served in the Army from 
1979 to 1987, and that on an examination "done in the Army 
by history in 1985," the appellant was diagnosed with asthma 
for which he was discharged from the Army in 1987.  He 
concluded by repeating the earlier diagnosis cited above.  

The report of a subsequent examination dated in November 1997 
by a different VA examiner includes the examiner's findings 
that the appellant had a long history of mild asthma, which 
would become quite severe at times and required intermittent 
steroid therapy.  The examiner noted that the appellant had 
served in the National Guard from 1979 through 1987, and that 
as part of his National Guard obligation, the appellant was 
required to participate in periodic training exercises at 
various sites.  With respect to the question at issue here, 
the examiner stated that after having reviewed the 
appellant's medical chart in full, it was his opinion that 
the appellant's asthma could not be attributed to his 
National Guard experiences.  Moreover, he indicated that it 
was his opinion that there was no evidence supporting the 
contention by the appellant that his National Guard 
experience permanently aggravated his asthma, nor did it 
produce a rapid progression of his asthma.  

After evaluating the objective medical evidence in addition 
to the contentions of the appellant discussed above, the 
Board concludes that the evidence is clearly against a 
finding that the appellant's asthma was either incurred in or 
was permanently aggravated by his June 1987 ADT or other 
National Guard duty.  Contrary to the appellant's assertions, 
the medical records he has submitted clearly show that he was 
hospitalized for asthmatic attacks on at least 5 separate 
occasions between November 1986 and his June 1987 ADT.  
Moreover, the line of duty investigation found that the 
appellant's asthma was not incurred in the line of duty, had 
existed prior to service, and had not been permanently 
aggravated by service.  None of the contemporaneous clinical 
treatment records submitted in support of his claim for 
service connection show that the appellant's diagnosed asthma 
was incurred or aggravated by his June 1987 ADT or any other 
incident of National Guard service.  In fact, these records 
show that the appellant had a history of severe asthma which 
existed long before he actually served on his June 1987 ADT.  

The Board recognizes that the appellant currently has 
debilitating asthma, and notes that the report of the 
December 1996 VA rating examination and the October 1997 
addendum concludes with the finding that the appellant's 
asthma was incurred in Army service.  The Board has evaluated 
this report, and finds that its conclusions are based on 
errors of fact and faulty premises.  The examiner incorrectly 
stated that the appellant served on active duty from 1979 
through 1987, and that he had been diagnosed with asthma in a 
1985 Army medical examination.  This conclusion was reached 
despite an unequivocal line of duty determination, based on a 
thorough investigation, that the appellant's asthma 
preexisted service, had not been incurred by ADT, and was not 
aggravated by ADT.  Moreover, the examiner's addendum report 
of October 1997 is merely based upon a review of the earlier, 
erroneous December 1996 examination report.  The examiner 
only repeated his earlier conclusion of service incurrence by 
history based on the erroneous basis that the appellant 
actually served in the Army from  1979 to 1987, and that he 
was diagnosed with asthma during active service.  It does not 
appear that he undertook to review the claims file in full.  

In any event, because the conclusions reached in the December 
1996 and October 1997 examination reports are based upon 
faulty premises, these opinions do not provide a basis for 
concluding that the appellant's asthma was either incurred in 
or aggravated by his June 1987 ADT.  The Board notes that 
opinions based on an inaccurate history have essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  In addition, the Board may reject a medical opinion 
that is based on a history which is contradicted by the 
medical records.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board finds that the report of the November 1997 medical 
evaluation is to be accorded a much greater degree of 
probative value, in that the examiner's conclusions that the 
appellant's asthma was neither incurred in nor permanently 
aggravated by his June 1987 ADT or other National Guard 
service, are supported by the medical evidence of record, and 
a correct interpretation of that evidence.  The Board notes 
that in his report the examiner incorrectly refers to the 
appellant as a "veteran" before such a status has been 
determined.  However, this error did not have any factual 
bearing on the outcome of his conclusion, and does not, 
therefore, have any bearing on the validity of that 
conclusion.  

The Board finds, therefore, that as service connection for a 
respiratory disease, diagnosed as chronic asthma, is 
contraindicated by the facts of record, and as the appellant 
is not considered to be a veteran within the meaning of the 
applicable law, the issue of whether or not his claim is well 
grounded will not be decided.  Accordingly, the Board 
concludes that the appellant has no cognizable claim for VA 
benefits.  See Cosme-Garcia, supra.  (not cited for 
authority).  See also Paulson, supra.  The appellant's claim 
is therefore denied.  


ORDER

Recognition of the appellant's veteran status not having been 
established, a cognizable claim for VA benefits has not been 
submitted, and service connection for a respiratory disease, 
diagnosed as chronic asthma, is therefore denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

